[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-13273         ELEVENTH CIRCUIT
                                                   FEBRUARY 23, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                 D. C. Docket No. 96-00060-CR-004-CAR-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOHNNY GOODMAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                             (February 23, 2010)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Demetria Nicole Williams, appointed counsel for Johnny Goodman in his
appeal of the district court’s denial of his motion to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(2), has filed a brief pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and moved to withdraw from further

representation of the appellant. Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the denial of Goodman’s

§ 3582(c)(2) motion to reduce his sentence is AFFIRMED.

      SO ORDERED.




                                           2